DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DE 3533149 (DE'149) in view of Yoshihiko (JP 2013-177745).
 	DE'149 discloses a stranded wire (Fig. 3) having a plurality of wires twisted together, comprising: in a cross section perpendicular to a longitudinal direction, a central wire (K) as one of the wires; a plurality of first circumferential wires (I) as first parts of the wires arranged in contact with the central wire to surround an outer periphery side of the central wire; and a plurality of second circumferential wires (II) as second parts of the wires arranged in contact with the first circumferential wires to surround an outer periphery side of a region where the first circumferential wires are arranged, wherein the central wire is in surface contact with the first wires in a region α in which a respective one of the first wires is pressed into the central wire such that their outer peripheries contact each other over a planar area of the region α, and wherein the first wires are in surface contact with the second wires in a region β in which a respective one of the second wires is pressed into a corresponding respective one of the first wires such that their outer peripheries contact each other over a planar area of the region β (re claims 1 and 15).  DE'149 also discloses that nine first wires (I) are constituted the first circumferential wires and nine of second wires (II) are constituted the second 
 	DE'149 does not disclose the plurality of wires are steel wires, wherein the second wires are greater in yield stress than the central wire and the first wires (re claims 1 and 15).
 	Yoshihiko et al. discloses a stranded wire having a plurality of steel wires, wherein second wires (20) are greater in yield stress than central wire (11) and first wires (12) (re claims 1 and 15), wherein the central wire and the first wires have a yield stress of 200 N/mm2 or more and 600 N/mm2 or less (re claim 13), and wherein the second wires have a yield stress of 1800 N/mm2 or more and 2300 N/mm2 or less (re claim 14).
 	It would have been obvious to one skilled in the art to modify the stranded wire of DE'149 to comprise steel wires with corresponding yield stresses as taught by Yoshihiko et al. to provide a composite strand which allows vibrational energy to be smoothly absorbed and causes no buckling.
 	Re claims 3-6, it would have been obvious to one skilled in the art to provide the stranded wire of DE'149 such that the central wire has a radial deformation from 0.3 mm to 1.5 mm and one of the first wires has a radial deformation from 0.3 mm to 1.5 mm to meet the specific use of the resulting stranded wire since it In re Aller, 105 USPQ 233.
 	Re claims 7-10 and 15, it would have been obvious to one skilled in the art to provide the stranded wire of DE'149 such that the region α is 5% to 10% and the region β is 5% to 10% to meet the specific use of the resulting stranded wire since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Re claim 19, modified stranded wire of DE'149 discloses outer peripheral surfaces of the second wires being higher in hardness than the outer peripheral surfaces of the first wires.

Claims 1-10, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiko et al. in view of DE'149.
 	Yoshihiko et al. discloses a stranded wire having a plurality of steel wires twisted together, comprising: in a cross section perpendicular to a longitudinal direction, a central wire (11) as one of the steel wires; a plurality of first circumferential wires (12) as first parts of the steel wires arranged in contact with the central wire to surround an outer periphery side of the central wire; and a 2 or more and 600 N/mm2 or less (re claim 13); the second wires have a yield stress of 1800 N/mm2 or more and 2300 N/mm2 or less (re claim 14); and the outer peripheral surfaces of the second wires are higher in hardness than the outer peripheral surfaces of the first wires (re claim 19).
 	Yoshihiko et al. does not disclose in a region α in which a respective one of the first wires is pressed into the central wire such that their outer peripheries contact each other over a planar area of the region α, and in a region β in which a respective one of the second wires is pressed into a corresponding respective one of the first wires such that their outer peripheries contact each other over a planar area of the region β (re claims 1 and 15).
 	DE'149 discloses a stranded wire comprising a central wire, first wires, and second wires, wherein in a region α in which a respective one of the first wires is 
 	It would have been obvious to one skilled in the art to apply the teaching of DE'149 in the stranded wire of Yoshihiko et al. to provide a reduced compacted stranded wire.
 	Re claims 3-6, it would have been obvious to one skilled in the art to provide the modified stranded wire of Yoshihiko et al. such that the central wire has a radial deformation from 0.3 mm to 1.5 mm and one of the first wires has a radial deformation from 0.3 mm to 1.5 mm to meet the specific use of the resulting stranded wire since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Re claims 7-10 and 15, it would have been obvious to one skilled in the art to provide the modified stranded wire of Yoshihiko et al. such that the region α is 5% to 10% and the region β is 5% to 10% to meet the specific use of the resulting stranded wire since it has been held that where the general conditions of a claim In re Aller, 105 USPQ 233.
 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiko et al. in view of DE'149 as applied to claim 1 above, and further in view of Minamida et al. (5575866).
 	Claims 11 and 12 additionally recite the central wire, the first wires, and the second wires having outer peripheral surfaces with a surface roughness of 0.5 pm to 10 pm in Ra.  Minamida et al. discloses a steel wire having a surface roughness of 0.5 pm to 10 pm in Ra (Table 5, Ex. A, B & E).  It would have been obvious to one skilled in the art to provide each of the wires of Yoshihiko et al. with a surface roughness of 0.5 pm to 10 pm in Ra as taught by Minamida et al. to increase the gripping between the wires.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiko et al. in view of DE'149 as applied to claim 1 above, and further in view of Watanabe et al. (JP 2007-321503).
 	Modified stranded wire of Yoshihiko et al. discloses the invention substantially as claimed including the central wire and the first wires having different hardness.  It does not specifically disclose outer peripheral surfaces of the 

Response to Arguments
8.	Applicant's arguments and Declaration under 37 CFR 1.132 filed on 01/21/2021 have been fully considered but they are not persuasive.
 	Applicant argues that while Grether and Deve disclose steel used for electrical overhead lines, neither of them discloses that the entirety of electrical overhead lines are made from steel.  Examiner would disagree.  Grether and Deve are cited by examiner to support the known fact but not applied in claim rejection.  Accordingly, arguments with respect to combination of DE'149 and Grether or Deve are not relevant to the current rejection.  Claimed invention calls for "a stranded wire".  DE'149 and Yoshihiko, both are directed to stranded wires.  Yoshihiko discloses the stranded wire composed of steel wires with different yield the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It has been also held that “Teaching away” requires that a reference “criticize, discredit, or otherwise discourage the solution claimed.” In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). “Whether or not a reference teaches away from a claimed invention is a question of fact.” In re Mouttet, 686 F.3d 1322, 1333 (Fed. Cir. 2012) (citing In re Napier, 55 F.3d 610, 613 (Fed. Cir. 1995).  
	Applicant does not present argument with respect to the combination of Yoshihiko and DE'149 in this Remarks.  However, in the Remarks filed on 11/12/2020, applicant argues that Yoshihiko is directed to stranded wires for absorbing vibration energy.  The Office has provided no evidence of any nexus between stranded wires designed for absorbing vibration energy, as disclosed by 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHAU N NGUYEN/Primary Examiner, Art Unit 2847